DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed February 21, 2022. Claims 1-20 are pending.  

Allowance
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:  the closest prior art of record is Pour (NPL titled: IMPROVEMENTS FOR PROJECTION-BASED POINT CLOUD COMPRESSION) in view of YOO et al (Pub No.: 20170155922) further in view of Ekekrantz et al (NPL titled: Adaptive Cost Function for Pointcloud
 Registration). Pour discloses a non-transitory computer-readable medium storing program instructions that (system for improve the compression performance of both intra-frame and inter-frame coding for 2D video coding of volumetric data – see abstract), when executed on or across one or more processors (note that the system is directed to computer  generated image – see section 1, [p][001]), cause the one or more processors to: generate, for a point cloud, one or more projected patch images (small patches generated in sequential decimation – see Fig 4.1 and section 4.1); pack the Pour does not expressly disclose for respective pixels or blocks of pixels included in the pad: evaluate, a cost function that accounts for encoding costs of encoding pad pixel values to select a smoothing method to be used to smooth pixel values for the respective pixels or blocks of pixels.
 	YOO, in an analogous art, discloses a video encoding system for respective pixels or blocks of pixels included in the pad: evaluate, a cost function that accounts for encoding costs of encoding pad pixel values to select a smoothing method to be used to smooth pixel values for the respective pixels or blocks of pixels (see [p][0117] – where a rate-distortion cost value associated with a padding area associated with encoding 
 	Note the discussion above, the combination of Pour and YOO as a whole does not teach wherein at least two or more smoothing methods are evaluated.
 	Ekekrantz discloses an adaptive cost function method including  wherein at least two or more smoothing methods are evaluated (see section III, [p][001] and section IV – where an adaptive cost function is determined based on residual errors).
 	Although the features are disclose by the references, using a cost function to select a size does is not equivalent to using a cost function to select a smoothing method as discussed in Applicant’s Remarks on page 9. Thus the Examiner finds no reason to combine Ekekrantz with Pour and Yoo. 
 	The present method improves over the prior art by generating a compressed point cloud while reducing costs and time associated with storing and transmitting large point cloud files. The system include an encoder that compresses attribute and/or spatial information of a point cloud file such that the point cloud file may be stored and transmitted more quickly than non-compressed point clouds and in a manner that the point cloud file may occupy less storage space than non-compressed point clouds. Further, the compressed attribute information of the point cloud may be sent over a network in real-time or near real-time to a decoder that decompresses the compressed attribute information of the point cloud. Also, in order to reduce the computational complexity of the smoothing stage, a subsampled version of the reconstructed point cloud may be considered when looking for the nearest neighbors. Such subsampled version could be efficiently derived by considering a subsampled version of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        March 21, 2022